770 A.2d 283 (2001)
167 N.J. 205
Ralph W. HOLMIN, Plaintiff-Respondent,
v.
TRW, INC., Defendant-Appellant, and
Carmine COPPOLA, Ruth E. Miller, Arthur B. Branstine and Synnex Information Technologies, Inc., Defendants.
Supreme Court of New Jersey.
Argued February 26, 2001.
Decided May 9, 2001.
Scott J. Wenner, a member of the New York bar, argued the cause for appellant (Littler Mendelson, attorneys; Mr. Wenner, New York City, Stefanie W. Kohen and William P. McLane, Morristown, on the briefs).
*284 David J. Gruber, Livingston, argued the cause for respondent (Lehman, Lehman & Gruber, attorneys).
Jon W. Green, Springfield, argued the cause for amicus curiae, National Employment Lawyers Association of New Jersey (Deutsch Resnick Green & Gramigna, attorneys).
PER CURIAM
The judgment is affirmed, substantially for the reasons expressed in Judge Lesemann's opinion of the Appellate Division, reported at 330 N.J.Super. 30, 748 A.2d 1141 (2000).
For affirmanceChief Justice PORITZ and Justices STEIN, COLEMAN, LONG, VERNIERO, LaVECCHIA and ZAZZALI7.
Opposednone.